DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-03-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08-16-2021 have been fully considered but they are not persuasive. Applicant argues that the cited prior art fails to teach functionalizing the catalyst substrate with a functional group. Examiner respectfully disagrees.
The combination teaches including additives (paragraph 159 of Hampden-Smith) or functional groups (column 21, lines 43-50, column 7, lines 18-22, column 20, lines 25-30 of Hammond-Cunningham) with the catalyst substrate. Examiner submits that the catalyst substrate includes functional groups and such arguments are not persuasive. 
Applicant further argues that there is no disclosure as to which functional groups should be used and how to attach them. Examiner submits that the claimed subject matter [i.e. claim 
Applicant argues that the secondary reference (Hammond-Cunningham) teaches coating a stack of membrane electrode assemblies with an ionophore instead of coating nanoparticles or a single membrane electrode assembly as claimed. Examiner respectfully disagrees.
The combination teaches a method for the production of electrocatalyst powders that comprises nanoparticles (paragraph 136 of Hampden-Smith), and Examiner submits that coating a single membrane electrode assembly or a stack of membrane electrode assemblies does not require a different method as argued. A person of ordinary skill in the art would understand such coating method and rightfully modify Hampden-Smith as required. 
Applicant argues about the method of using the functional groups (i.e. covalently grafting the functional groups to the surface of the substrate), however, such method is not claimed. Examiner recommends an amendment that clearly describes covalently grafting of the functional groups to the surface of the substrate. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18-20, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2003/0013606 hereinafter Hampden-Smith in view of U.S. Patent No. 8,075,951 hereinafter Hammond-Cunningham. 

Hampden-Smith does not disclose adding an ionomer to the loaded functionalized catalyst.
However, Hammond-Cunningham teaches a method of fabricating a catalyst, wherein the stack including the catalyst layer is immersed in an ionomer and dried (column 22, lines 15-20). Therefore, it would have been obvious to one of ordinary skill in the art to add an ionomer to the loaded functionalized catalyst before the effective filing date of the claimed invention because such configuration can fill any lose gaps for proton conduction (column 22, lines 15-20). 
Regarding Claim 18-20, the combination teaches that the functional group includes poly(+)/poly(-) [polyaniline, polystyrene sulfonic acid] (column 21, lines 43-50, column 7, lines 18-22, column 20, lines 25-30) and the ionomer (Nafion 117) having a charged group is formed on the substrate (column 22, lines 15-20). 
Regarding Claim 22, the combination teaches treating the catalyst with heat or acid wash and the catalyst layer is immersed in an ionomer and dried (column 22, lines 15-20). 
Regarding Claim 27, the combination teaches that the functional group includes poly(+)/poly(-) [polyaniline, polystyrene sulfonic acid] (column 21, lines 43-50, column 7, lines 18-22, column 20, lines 25-30). 

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The cited prior art fails to teach a method that further comprises modifying a surface charge and/or hydrophobicity of the substrate with a diazonium reaction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729